Title: To James Madison from Jonathan Dayton, 26 May 1813
From: Dayton, Jonathan
To: Madison, James


Sir,
Elizabeth town May 26th. 1813
The military operations pursuing this year, are so similar to those recommended by me last year, (anonymously, it is true, but not concealedly) that I have felt less apprehension than I otherwise should, as to their issue. The project of cutting the snake in two, or of compressing so closely & strictly in the middle, all it’s channells of circulation as to occasion the perishing of the upper extremity by prohibiting all sustenance from its mouth, is a policy too obvious & too effectually good to require comment or commendation. Fort George, Queenstown heights & Fort Erie ought all to be taken before this time, & either additionally strengthened, so as to sustain in turn the assaults or siege of the enemy, or to be demolished, as the one or the other may be thought best, on viewing the several positions & considering & weighing every circumstance, as well in relation to their & our Army, their & our Navy, as to the state & importance of the settlements connected with that strait. I cannot forbear sir, to express the lamentation that your present very able Secretary for the Departmt. of War cannot be in person at that most important point of our operations in order to see & decide upon all those things, which must now necessarily be left, in a great measure, to the Commander in Chief alone. Admitting him equal to the adoption & execution of the best plan for reducing those posts (which is full as much as I dare in conscience do) the course to be pursued afterwards, will require still greater strength of judgment, & much more enlarged views. An errour here, as to the properest use to be made of them even after capture, & as to the means of securing that use, may have a disastrous influence upon all the future events of the war upon the lakes, & their dependencies. Of this I am the more convinced from a belief, which I very reluctantly entertain, that our superiority, even on the lower lake, is not yet as certain & decided, as we had hoped. The escape of their largest sloop of War from York, prior to it’s capture, & the equipment of the new frigate built last winter at Kingston, will give to their flotilla a superiority in guns & weight of metal, which, I fear, the arrival of one of their best officers, Sir James Yeo, with 450 to 500 picked seamen, will make too effectual, against our then much inferiour force. A very hard battle must be fought for the naval superiority, or our flotilla must seek a secure harbour, until it can be strengthened. If this can be effected by means of the Army under cover of the guns of Forts George & Niagara, with such additional works as may be deemed necessary, this would be then their best asylum, but if they think the regaining of Sacket’s harbour of so much importance on account of the frigate building there, as to justify the risking of a battle, they will of course attempt it, unless the withdrawal of the Army from that post, should expose it to be carried by a sudden enterprise on the part of the enemy, from Kingston.
A few remarks sir, will now be made, under your permission, as to the movements & plans in relation to the Northwestern Army. The operations carrying on by means of Militia drafts & Volunteers from Penns., Virga. Kentucky & Ohio are too slow, too uncertain & too enormously expensive to be effectual or adviseable. Genl. Harrison ought not, in my opinion, to be destined to take the field this season, unless troops of much better quality, in point of duration & discipline, & a far better commissariat can be provided, than have heretofore been. Were he directed, instead of preparing for a summer campaign to employ himself in strengthening Forts Meigs & Defiance, & further securing them by intermediate posts, so that convoys passing from the one to the other, could every night be secure under the guns of a fort or of blockhouses with pickets—& in establishing a strong post or more upon the Sandusky river, so as to have a safe & free communication opened with a considerable Dépot to be formed upon the Scioto, near the town of Delaware or Norton, just within the Indian boundary line, it would, in my opinion, be far better. It is natural for a General, whose rank entitles him to a large command, to pant for the éclat attending military movements in the field, & therefore he is by no means so likely to countenance, & still less to counsel, those plans which direct to a different, & altho probably more useful, yet, as to him, a less brilliant course. I have the honour to be sir with the highest respect, Your most obedt. servt.
Jona: Dayton
